DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 18 May 2020.
Claims 1-20 are currently pending and have been examined.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S208 and S210 in Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-11), machine (claims 12-19), and process (claim 20) which recite steps of a at least one healthcare provider computing device having a graphical user interface configured to aid a healthcare provider in location of a medication specific patient resource; an electronic health record server configured to collect and store patient information; and a base resource server configured to store one or more medication specific patient resources and to establish communication between the at least one healthcare provider computing device and the electronic health record server, wherein the base resource server is configured to automatically populate patient information from the electronic health record server into the one or more medication specific patient resources as an aid in assisting patients in reducing out-of-pocket expenses associated with a prescribed medication.

Step 2A Prong 1
These steps to improve workflow of healthcare providers, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a computer, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11 and 13-19, reciting particular aspects improving workflow of healthcare providers such as utilizing one or more patient specific resources, utilizing patient information, guiding a healthcare provider through a user interface, organize categories of healthcare provider workflows through tabs, use a menu for an entry of a prescription drug name, display one or more medication specific resources corresponding to the prescription drug name, enabling selection of the one or more associated medication specific patient resources, request one or more signature for completion of the medication specific resources, and collecting a completed medication specific patient resource includes performance of the limitations in the mind but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as a graphical user interface configured to aid a healthcare provider in location of a medication specific patient resource amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0026] to [0048], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as an electronic health record server configured to collect and store patient information amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims 2-11 and 13-19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 4-11 and 15-19 additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 2-3 and 13 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer 

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as electronic health record server configured to collect and store patient information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);; a graphical user interface configured to aid a healthcare provider in location of a medication specific patient resource, see Polimeni [0015] “The method disclosed provides for the creation of an internet based user interface with immediate point of service updating where patient medical information can be uploaded, sorted to a specific patient by patient identifier, categorized pursuant to HL7 resource code and accessed pursuant to the graphical user interface functionality of the system,” US20150356250A1, MPEP 2106.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polimeni (US20150356250A1).
Regarding claim 1, Polimeni discloses at least one healthcare provider computing device having a graphical user interface configured to aid a healthcare provider in location of a medication specific patient resource ([0015] “The method disclosed provides for the creation of an internet based user interface with immediate point of service updating where patient medical information can be uploaded, sorted to a specific patient by patient identifier, categorized pursuant to HL7 resource code and accessed pursuant to the graphical user interface functionality of the system.”)
an electronic health record server configured to collect and store patient inform ([0051] “So, here the medical treatment record is generated at the point of service with the patient. The medical treatment record is stored on the health care provider's electronic medical record server in HL7/FHIR format.”)
and a base resource server configured to store one or more medication specific patient resources and to establish communication between the at least one healthcare provider computing device and the electronic health record server ([0048] “As such, the electronic medical records (EMRs) from various health care providers, transmitted into the patient's medical records management system database, are either received in Health Level-7 (HL7) or Fast Healthcare Interoperability Resources (FHIR) or the next generation resource protocol format or translated into one of these 
wherein the base resource server is configured to automatically populate patient information from the electronic health record server into the one or more medication specific patient resources as an aid in assisting patients in reducing out-of-pocket expenses associated with a prescribed medication 
Regarding claim 2, Polimeni discloses wherein the one or more medication specific patient resources include at least one of educational information, a patient assistance program, a discount voucher, or a co-pay card ([0104] “If the patient user has successfully entered and saved their insurance information, the screen will display this information under the heading “Primary Insurance Information.” FIG. 9. Under this heading, the insurance card will be displayed. The card will contain the insurance company logo, Group number, and ID number. Also displayed will be 2 links: “View Plan Details” and “Edit Card Info.”)
Regarding claim 3, Polimeni discloses wherein the patient information includes at least one of a medical history, medications, allergies, immunizations status, laboratory test results, radiology images, vital signs, patient height, patient weight, demographic information, or billing information ([0059] “The patient selects the MyHealth option (FIG. 15 and FIG. 16) from the user interface menu. This initiates a request from the medical records management system database for the user patient's medical history.”)
Regarding claim 4, Polimeni discloses wherein the graphical user interface of the at least one healthcare provider computing device is configured to aid in guiding a healthcare provider workflow during patient visits ([0056] “The health care provider then begins patient evaluation and examination. A decision is made regarding the need for prescription medications, laboratory screens and tests. An automated process 
Regarding claim 5, Polimeni discloses wherein the graphical user interface includes one or more healthcare provider selectable tabs configured to organize categories of healthcare provider workflows 
Regarding claim 9, Polimeni discloses wherein the graphical user interface is configured to enable selection of one of the one or more associated medication specific patient resources stored on the base resource server ([0235] “Associated with each item in the Medications list are buttons that allow the user to perform a specific action with each item. These include: Refill Now—this action allows the user to refill the prescription online from a mail order pharmacy (i.e., Allscripts, Medco, etc.). When the user patient performs this action, a screen will present the name, dosage, image, information icon, and cost of the prescription. This screen will also display the user patient's shipping address, along with several payment options (pay with credit card, PayPal, etc.).”)
Regarding claim 10, Polimeni discloses wherein the graphical user interface is further configured to request one or more signature for completion of the medication specific resource ([0141] “The ID Card is the primary method used to share a patient user's entire medical history. FIG. 10. It is also used to share their personal, insurance, and payment information. The ID Card does not share any information that the user has marked as private. The ID Card also contains a digital signature providing consent to HIPAA policies.”)
Regarding claim 11, Polimeni discloses wherein the graphical user interface is further configured to request one or more signature for completion of the medication specific resource ([0064] “By selecting the MyHealth menu item, the client application initiates a request to the 
Regarding claim 12, Polimeni discloses a base resource server configured to receive a request for one or more medication specific patient resources related to a prescribed patient therapy ([0086] “The application server formats the data into format of the user's choice provided by the user interface (i.e., xls, csv or txt).” [0235] “When the user patient clicks/taps the information icon, the respective medication/device information will display. FIG. 19.”)
determine an existence of one or more medication specific patient resources related to the prescribed patient therapy, provide a listing of the one or more medication specific patient resources for display ([0090] “In one embodiment of the present invention, the application will use the drug database as way to identify potential adverse reactions to medication being prescribed, and alert the necessary parties.”)
receive a selection of one medication specific patient resource of the one or more medication specific patient resources ([0235] “When the user patient clicks/taps the information icon, the respective medication/device information will display. FIG. 19.”)
populate one or more fields in the selected medication specific patient resource with electronic health record information for the patient, and request one or more signatures for completion of the medication specific patient resource as an aid in assisting patients in reducing out-of-pocket expenses associated with the desired patient therapy ([0128] “The purpose of the Insurance History section is to allow patient users to view important information from all of the health plans they have had in their lifetime. People often switch plans year-to-year, and certain claims remain unresolved. Allowing the user patient to access these claims is very beneficial. The patient user does not have to perform any actions for plans to appear in the history, the application will identify when the plan has expired and automatically populates this area with that information.” [0094] “The application server will look-up the list of the user patient's insurance coverage information and match to the list of “in-plan” prescription medications, in order to determine if the medication is covered by the user patient's plan. FIG. 5 and FIG. 9. Upon completion of these searches, a notification is created and posted in the user patient's Notification area. FIG. 17.”) 
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 15, 
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 9.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 10.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Polimeni (US20150356250A1) in view of Abrahams et al. (US20130325490A1) and further in view of Kushniruk et al. (Technology induced error and usability: The relationship between usability problems and prescription errors when using a handheld application).
Regarding claim 6, Polimeni does not explicitly disclose however Abrahams teaches wherein at least one of the one or more healthcare provider selectable tabs is installed on the graphical user interface via the base resource server ([0080] “This information can be provided to a physician's computing device 22 in response to a search query entered into the computing device and transmitted to the server system 26.” [0081] “By accessing the portal of the system 26 using a computing device (e.g., mobile phone), a physician can review a list of referrals made by other physicians individually or collectively as a group (e.g., by geographic location (e.g., by zip code), by hospital and/or by specialty and sub-specialty).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Polimeni’s techniques for a web based medical management system with Abrahams’ techniques for workflow management. The motivation for the combination of 
Regarding claim 7, Polimeni does not explicitly disclose however Kushniruk teaches wherein the graphical user interface includes at least one of a text box or drop-down menu configured for an entry of a prescription drug name ([pg. 523, Col. 1] “USABILITY PROBLEM #1 — DISPLAY VISIBILITY — not clear that a drop down menu should be used in order to enter “q8h”. In the example above the subject was asked to enter a prescription for Amoxicillin 250 mg po q8h × 7 days (21 dispensed).”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Polimeni’s techniques for a web based medical management system with Kushniruk’s techniques involving usability in a handheld application. The motivation for the combination of Almogy and Kushniruk is to improve interface workflow by reducing technology errors and usability problems (See Kushiruk, Background).
Regarding claim 8, Polimeni discloses wherein upon entry of a prescription drug name, the graphical user interface is configured to display one or more associated medication specific patient resources corresponding to the prescription drug name ([0235] “This information typically includes:

Conditions that the medication/device is used to treat
Side effects
Warnings
How to use
Pregnancy risk
Drug class
Certain terms within the information may be hyperlinked, such as “High blood pressure.” This allows the user patient to discover the meaning/definition of these terms.”)
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 8.


Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626